DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on June 1, 2021 is acknowledged.  The traversal is on the ground(s) that it has not been shown that examining all of the claimed subject matter would impose a serious burden.  This is not found persuasive because as set forth in the restriction requirement mailed April 2, 2021, examination of all claimed subject matter would impose a serious burden as the inventions have acquired a separate status in the art in view of their different classification, the inventions require a different field of search, and the prior art applicable to one invention would not likely be applicable to another invention..
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 1, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, and 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chilkoti (US Pat. No. 8,367,314).
Regarding Claims 17 and 18:  Chilkoti teaches a substrate coated with a first compound reacted with the substrate, wherein the first compound comprises a poly(oligoethylene glycol methacrylate) polymer functionalized with an alcohol (nucleophile) (Figure 3).
Regarding Claims 23 and 26-28:  The compound of Chilkoti comprises a first monomer of oligoethylene glycol methacrylate.  The compound also contains a second polymerizable monomer comprising a carboxylic acid moiety (methacyrlic acid; capable of being functionalized with a hydrazide moiety) (Figure 3).
Regarding Claim 24 and 25:  The monomers of the compound of Chilkoti read on claimed formula (I) wherein R1 is C1 alkyl, R2 is H, and n=10 (Figure. 3).

Allowable Subject Matter
Claims 19-22, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        September 10, 2021